DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/25/2022 have been fully considered but they are not persuasive.
Applicant argues:
Gattis does not disclose the video clip being configured to reflect a degree of highlighting of content of the video.
Gattis does not disclose the video clip being configured to be displayed in a display window in the dotting position.

Examiner respectfully disagrees.  Similar to claim 3, Gattis was relied upon for teaching applicant’s feature of “determining, by the server, a degree of highlighting of each video clip of the plurality of video clips”.  The previous citation of Para 0033 states:
[0033] For instance, the point-of-interest controller 122 may use the report to identify hotspots based on spikes in social media traffic relating to the content item and may create an entry point to the hotspot in the content item. Using these entry points defined by social media, viewers can jump to hotspots in the content item that caused spikes in social media traffic, which may be reflective of the most interesting parts of the content item (e.g., a fight scene in a reality television show) (emphasis added).
The current amended limitation states, “the video clip being configured to reflect a degree of highlighting of content of the video”, wherein the video clip corresponds to the dotting position.  Gattis feature of hotspot information regarding bookmark information (e.g. start time and end time relative to playback of the content) was previously relied upon for teaching applicant’s feature of dotting information comprising dotting position.  According to Gattis’ citations, the bookmarked portion of the content item is deemed a hotspot because it reflects the most interesting parts of the content item.  Therefore, Examiner maintains Gattis’ feature of bookmarking portions of the content item based on hotspot information which reflects the most interesting parts of the content item teaches applicant’s feature of the video clip being configured to reflect a degree of highlighting of content of the video.
Applicant argues “the video clip being… configured to be displayed in a display window in the dotting position.”  According to applicant’s claims the dotting information comprises the dotting position, wherein the dotting information is sent by the server.  Examiner interprets the dotting information as data regarding positional information and video addresses.  Therefore, dotting position was previously mapped to “bookmark information”.  Cited para 0076 teaches the bookmark information as “the start time and end time relative to the playback of the content.” Hotspot segments are defined by their bookmark information.  Therefore, the video clip/hotspot segment is configured to be displayed in the dotting position/bookmark information (i.e. the start/end time).  

Applicant’s arguments with respect to the remaining amended portions of “the video clip being configured to be displayed in a display window” of claim(s) 1, 7, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis et al. ("Gattis" US 20170257410), and further in view of Shi et al. ("Shi" US 20130212231), and Chiu (“Chiu” US 20150135068).

Regarding claim 1, Gattis teaches A video playing method, the method comprising: 
receiving, by a server, a first request from a terminal device, the first request requesting a video to be played by the terminal device; and [Gattis – Para 0075, Fig. 4: teaches at step 405, a computing device (e.g., the point-of-interest controller 122) may receive a request for a content item from one or more client/user/requesting devices]
sending, by the server, a first response to the terminal device, the first response comprising dotting information of the video, the dotting information [i.e. hotspot information] comprising a dotting position [i.e. bookmark information] of the video,  [Gattis – Para 0076, 0003: teaches at step 410, the point-of-interest controller 122 may retrieve hotspot information for the content item from the hotspot database. wherein, the hotspot information includes its bookmark information (e.g., its start time and end time relative to playback of the content item).  Para 0078, Fig. 4: teaches at step 420, the point-of-interest controller 122 may cause playback of the content item and cause display of hotspot information (e.g., bookmarks).]  the video clip [i.e. hotspot segment] being configured to reflect a degree of highlighting [i.e. spikes in media traffic] of content of the video and configured to be displayed in the dotting position  [Gattis – Para 0033, 0034, 0049, 0061, 0076: teaches hotspots in the media content that caused spikes in social media traffic, which may be reflective of the most interesting parts of the content item.  Para 0003: teaches a point of interest may refer to a hotspot and may refer to a segment (e.g. portion).  Para 0043, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)] 

Gattis teaches receiving the first request requesting a video, but does not explicitly teach receiving, by a server, a request from a terminal device, the request requesting a video address,  
Further, Gattis teaches sending a response comprising dotting information comprising dotting position, but does not explicitly teach Sending, by the server, a response to the terminal, the response comprising the video address, the dotting information comprising a dotting position of the video and a storage address of a video clip, the video clip being configured to be displayed in a display window.

However, Shi teaches receiving, by a server, a request from a terminal device, the request requesting a video address, [Shi – Para 0056: teaches the client terminal sends an MPD request message to the server, where the MPD request message carries user information.  Para 0108, 0004, Fig. 5: teaches an MPD file received by the client terminal include addresses of program segments described by “URL”]
sending, by the server, a response to the terminal, the response comprising the video address, the dotting information [i.e. presetting information] comprising a dotting position [i.e. insertion position] of the video and a storage address of a video clip, [Shi – Para 0059: teaches After receiving an MPD request message sent by the client terminal, send an MPD file that carries inserted media content presetting information to the client terminal. Para 0055: teaches the server inserts media content presetting information into an MPD file.  Para 0060, 0061: teaches the media content presetting information includes: media content obtaining information and insertion position of the first media content segment. The insertion position of the first media content segment may be insertion time or an insertion index relative to the program segment.]
Gattis and Shi are analogous in the art because they are from the same field of transmitting media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis’ video transmission in view of Shi’s to transmission by URL for the reasons of improving efficiency by transmitting specific segments URLs of the content as they are requested.
Gattis and Shi teach a video clip being configured to be displayed in the dotting position, but does do not explicitly teach the video clip being configured to be displayed in a display window in the dotting position.

However, Chiu teaches the video clip being configured to be displayed in a display window in the dotting position [i.e. timestamp]. [Chiu – Para 0035, 0031, 0032, Fig. 6, 4, 5: teaches tags 420-1/420-2 may be selected to “play tag video with PIP”, wherein a PIP window 610 is displayed and plays the multimedia file in the new window starting from the specific timestamp indicated by the tag information of the specific tag]
Gattis, Shi, and Chiu are analogous in the art because they are from the same field of multimedia management [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis and Shi in view of Chiu to PIP viewing for the reasons of improving user experience by allowing the user view interesting things in the video clip without having to view the whole clip [Para 0004].

Regarding claim 2, Gattis, Shi, and Chiu teaches the method according to claim 1, wherein after the sending, by the server, the first response to the terminal device, the method further comprises: 
receiving, by the server, a second request sent by the terminal device, the second request requesting the video clip corresponding to the dotting position, the second request comprising the 15storage address of the video clip; [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
obtaining, by the server based on the storage address of the video clip, the video clip; and [Gattis – Para 0020: teaches the content server 106 may include software to locate and retrieve requested content and to initiate delivery (e.g., streaming) of the content to the requesting user(s) and/or device(s).]
sending, by the server, a second response to the terminal device, the second response comprising the video clip corresponding to the dotting position.  [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]

Regarding claim 7, Gattis teaches A video playing method, the method comprising: 
receiving, by a terminal device, a first response providing  sent by a server after sending a first request to the server, the first request requesting a video to be played by the terminal device, the first response comprising dotting information [i.e. hotspot information]  of the video, the 5dotting information comprising a dotting position [i.e. bookmark information] of the video, [Gattis – Para 0075, Fig. 4: teaches at step 405, a computing device (e.g., the point-of-interest controller 122) may receive a request for a content item from one or more client/user/requesting devices.  Para 0076: teaches at step 410, the point-of-interest controller 122 may retrieve hotspot information for the content item from the hotspot database. wherein, the hotspot information includes its bookmark information (e.g., its start time and end time relative to playback of the content item). Para 0078, Fig. 4: teaches at step 420, the point-of-interest controller 122 may cause playback of the content item and cause display of hotspot information (e.g., bookmarks).] the video clip being configured to reflect a degree of highlighting of content of the video; [Gattis – Para 0033, 0034, 0049, 0061, 0076: teaches hotspots in the media content that caused spikes in social media traffic, which may be reflective of the most interesting parts of the content item.  Para 0003: teaches a point of interest may refer to a hotspot and may refer to a segment (e.g. portion)] 
obtaining, by the terminal device, the video;  [Gattis – Para 0078: teaches the point-of-interest controller 122 may transmit the content item in linear stream to the requesting device of step 405 for playback to the user]
playing, by the terminal device, the video clip in the dotting position. [Gattis – Para 0043, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot). Para 0003: teaches a point of interest may refer to a hotspot and may refer to a segment (e.g. portion).]
Gattis teaches requesting a video, but does not explicitly teach requesting a video address, the response comprising the video address, and a storage address of a video clip corresponding to information; 
loading the corresponding video clip based on the storage address of the video clip; and 
Gattis teaches playing the video clip in the dotting position, but does not explicitly teach playing the video clip in a display window.

However, Shi teaches requesting a video address, the response comprising the video address, and a storage address of a video clip corresponding to information; [Shi – Fig. 5: suggest sending an MPD. Para 0108, 0004: teaches an MPD file received by the client terminal include addresses of program segments described by “URL”]
loading the corresponding video clip based on the storage address of the video clip; and [Shi – Para 0092, Fig. 5: teaches the server sends segment contents corresponding to the identifier of the target media and the index values of the segments to the client terminal.]
In addition, the rationale of claim 1 regarding Shi is used for this limitation.
Gattis and Shi teaches playing the video clip in the dotting position, but does not explicitly teach playing the video clip in a display window.

However, Chiu teaches playing the video clip in a display window. [Chiu – Para 0035, 0031, 0032, Fig. 6, 4, 5: teaches tags 420-1/420-2 may be selected to “play tag video with PIP”, wherein a PIP window 610 is displayed and plays the multimedia file in the new window starting from the specific timestamp indicated by the tag information of the specific tag]
In addition, the rationale of claim 1 regarding Chiu is used for this limitation.

Regarding claim 8, Gattis, Shi, and Chiu teaches the method according to claim 7, wherein the loading, by the terminal device, the corresponding video clip comprises: 
sending, by the terminal device, a second request to the server, the second request requesting the video clip, the second request comprising the storage address of the video clip; and [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
15receiving, by the terminal device, a second response sent by the server, the second response comprising the video clip corresponding to the dotting position [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]

Regarding claim 10, Gattis, Shi, and Chiu teaches the method according to claim 7, the method further comprising: 
playing, by the terminal device after receiving a trigger operation in the dotting position, the video clip corresponding to the dotting position when playing the video.  [Gattis – Para 0081: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]

Regarding Server claim 11 and 12, claim(s) 11 and 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1 and 2. Therefore, claim(s) 11 and 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 1 and 2.
[Examiner notes: Gattis - Para 0021: teaches memory storing computer executable instructions to cause a processor to perform steps described herein and/or memory for storing data]

Regarding Device claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 7. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.
[Examiner notes: Para 0021: teaches memory storing computer executable instructions to cause a processor to perform steps described herein and/or memory for storing data]

Regarding claim 18, Gattis, Shi, and Chiu teaches the terminal device according to claim 17. wherein the terminal device is further configured to: 
send a second request to the server, the second request requesting the video clip corresponding to the dotting position, the second request comprising the video clip storage address of the video 20clip, [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
receive a second response sent by the server, the second response comprising the video clip corresponding to the dotting position; and [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]
load the video clip based on the second response. [Shi – Para 0092, Fig. 5: teaches the server sends segment contents corresponding to the identifier of the target media and the index values of the segments to the client terminal.]

Regarding Device claim 19 and 20, claim(s) 19 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9 and 10. Therefore, claim(s) 19 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 9 and 10.

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis, Shi, and Chiu as applied to claim 1 above, and further in view of Ni et al. ("Ni" US 20180020243).

Regarding claim 3, Gattis, Shi, and Chiu teaches the method according to claim 1, wherein before the sending, by the server, the first response to the terminal device, the method further comprises: 
segmenting, by the server, the video into a plurality of video clips; [Shi – Para 0114, Fig. 7: teaches the server divides the target media content, inserts addresses of segments of the target media content and addresses of program segments into an MPD file] 
determining, by the server, the degree of highlighting of each video clip of the plurality of video clips; [Gattis – Para 0033, 0045, 0046: teaches the point-of-interest controller 122 may use the report to identify hotspots based on spikes in social media traffic relating to the content item and may create an entry point to the hotspot in the content item.  ]
25selecting, by the server, N video clips [i.e. specific hotspots] of the plurality of video clips based on the degree of highlighting of each video clip of the plurality of video clips; and [Gattis – Para 0077, Fig. 4: teaches at step 415, the point-of-interest controller 122 may filter out one or more hotspots for the content item. In some instances, the filter may be based on specified attributes set in the request received in step 405. As an example, the request may specify to only show hotspots associated with fight scenes and, as a result, hotspots having attributes indicating they are a dance scene may be filtered out.]
determining, by the server, N dotting positions of the video based on positions of the N video clips in the video, wherein each dotting position of the N dotting positions corresponds to a video clip of the N video clips.  [Gattis – Para 0077, Fig. 4: teaches at step 415, the point-of-interest controller 122 may filter out one or more hotspots for the content item. In some instances, the filter may be based on specified attributes set in the request received in step 405. As an example, the request may specify to only show hotspots associated with fight scenes and, as a result, hotspots having attributes indicating they are a dance scene may be filtered out.]
Gattis, Shi, and Chiu teaches determining a degree of highlighting, but does not explicitly teach determining a degree of highlighting based on a preset neural network model;

However, Ni teaches determining a degree of highlighting [i.e. highlight threshold/range] based on a preset neural network model; [Ni – Para 0143, Fig. 5: teaches In Step 504, a set of frames of the received streaming video are automatically analyzed via artificial neural network software in order to determine a scene type for the frames based on the index file. Para 0151, Fig. 5: teaches as a result of the analysis performed in Step 504, as detailed above, a label can be applied to each scene of the streaming video. Para 0156-0158: teaches analysis resulting in a “game” scene label, wherein the game scene score is compared to a highlight threshold range to label it as a highlight] 
Gattis, Shi, Chiu, and Ni are analogous in the art because they are from the same field of live streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis, Shi, and Chiu’s highlight determination in view of Ni to neural network model for the reasons of improving efficiency and accuracy by using a neural network model to learn and analyze segments for faster recognition.

Regarding claim 4, Gattis, Shi, Chiu, and Ni teaches the method according to claim 3, wherein the determining, by the server, the degree of highlighting of each video clip based on a preset neural network model comprises: 
extracting, by the server, a first feature of each video clip based on the preset neural network model, the first feature comprising one or both of a temporal feature of a frame sequence or a spatial feature of the frame sequence; and 5or a spatial feature of the frame sequence; and 
[Ni – Para 0135: teaches In Step 454, the log file is parsed and analyzed in order to identify scene types. That is, the log file is analyzed in order to find information that indicates types of game play that occurred (or is occurring) during particular time periods within the game—e.g., identify what particular type of activity is occurring at particular points during the entire duration of the game, and which players or users are performing such activity]
determining, by the server, the degree of highlighting of the each video clip based on the first feature of the each video clip.  [Ni – Para 0108: teaches the scene classifier module 302 determines that the scene(s) is related to game-play, then the scene(s) is passed to the highlight classifier, which scores the scene in order to determine whether the game play is an actual highlight.]

Regarding Server claim 13 and 14, claim(s) 13 and 14 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3 and 4. Therefore, claim(s) 13 and 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 3 and 4.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gattis, Shi, Chiu, and Ni as applied to claim 3 above, and further in view of Garner ("Garner" US 9137578).

Regarding claim 5, Gattis, Shi, Chiu, and Ni do not explicitly teach claim 5.  However, Garner teaches the method according to claim 3, wherein the segmenting, by the server, the video into the 10plurality of video clips comprises: 
performing, by the server, shot segmentation on the video to obtain a plurality of groups of image frames, wherein each group of image frames of the plurality of groups of image frames comprises a plurality of consecutive image frames; and [Garner – C7.L43-49: teaches the thumbnail displays 505, 507, 509, 515, 517, and 521 show an image preview of the respective content associated with the content listings 504, 506, 508, 510, 514, 516, 520, and 522, respectively]
synthesizing, by the server, the plurality of groups of image frames into one or more video clips with a preset length. 15clips with a preset length.  
[Garner – C7.L43-49: teaches the thumbnail displays 505, 507, 509, 515, 517, and 521 show an animated series of preview images such as a video clip that is representative of the associated content.  Examiner notes an animated series of preview series would include a preset length]
Gattis, Shi, Chiu, Ni, and Garner are analogous in the art because they are from the same field of supplying video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis, Shi, Chiu, and Ni in view of Garner to thumbnail previews for the reasons of improving user experience by allowing the user to view a short preview of segments when selecting a segment.

Regarding claim 6, Gattis, Shi, Chiu, and Ni do not explicitly teach claim 6.  However, Garner teaches the method according to claim 3, wherein the segmenting, by the server, the video into the plurality of video clips comprises: 
performing, by the server, shot segmentation on the video based on shot types of the video to obtain a plurality of groups of image frames, wherein each group of image frames comprises a plurality of consecutive image frames; and 20obtain a plurality of groups of image frames, wherein each group of image frames comprises a plurality of consecutive image frames; and 
[Garner – C7.L43-49: teaches the thumbnail displays 505, 507, 509, 515, 517, and 521 show an image preview of the respective content associated with the content listings 504, 506, 508, 510, 514, 516, 520, and 522, respectively]
synthesizing, by the server, the plurality of groups of image frames into one or more video clips, wherein a similarity between two adjacent frames in a video clip falls within a preset range.  [Garner – Fig. 5A: suggest thumbnail displays 505, 507, 509, 515, 517, and 521 are under one category 502.  Examiner notes that each thumbnail in the same category would be interpreted as a similarity range]
In addition, the rationale of claim 5 is used for this claim.

Regarding Server claim 15 and 16, claim(s) 15 and 16 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5 and 6. Therefore, claim(s) 15 and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 5 and 6.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis, Chi, and Chiu as applied to claim 7 above, and further in view of Aoki et al. ("Aoki" US 20070283380).

Regarding claim 9, Gattis, Shi, and Chiu do not explicitly teach claim 9.  However, Aoki teaches the method according to claim 7, the method further comprising: 
displaying, by the terminal device, a video clip corresponding to at least one dotting position closest to a current playing position when playing the video20closest to a current playing position when playing the video.20closest to a current playing position when playing the video.20closest to a current playing position when playing the video.20closest to a current playing position when playing the video. 20closest to a current playing position when playing the video.  
[Aoki – Para 0193: teaches Each commentary audio clip in a simultaneous presentation mode can be presented in real-time with the experiential data stream. Thus, multiple commentary audio clips can be simultaneously presented as each is triggered as the playback position approaches an audio trigger position in the experiential data stream. Para 0020, 0058: teaches experiential data stream is a video program, program DVD.  Para 0215: teaches commentary clips of audio, video, can be indexed to trigger position in the experiential data stream] 
Gattis, Shi, Chiu, and Aoki are analogous in the art because they are from the same field of television systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis, Shi, and Chiu’s bookmark information in view of Aoki to trigger positions for the reasons of improving user experience by playing related clips as user triggers them through playback progress without interrupting the video.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426